Citation Nr: 0122981	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  96-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right knee disability, including 
chondromalacia, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  The Board remanded this 
case to the RO for additional development in September 1998.  


FINDING OF FACT

The veteran's right knee disability is productive of painful 
motion and functional impairment that equates to limitation 
of motion compensated by a 20 percent rating; he does not 
experience lateral instability or subluxation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative residuals of a right knee disability, including 
chondromalacia, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2000); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his right knee disability is more 
disabling than currently evaluated.  During the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, 
effective November 9, 2000, was signed into law, and 
regulations to implement the provisions of the new law were 
also passed, generally effective as of the same date.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This law sets forth requirements for 
assisting a veteran in developing the facts pertinent to his 
claim. 

In this case, the Board finds that the veteran was provided 
with adequate notice and assistance as to the evidence needed 
to substantiate his claim.  The veteran was notified by 
letter, rating decision, statement of the case, and 
supplemental statement of the case of the evidence necessary 
to support his claim.  The RO acquired relevant medical 
records, provided the veteran with VA examinations, and 
afforded the veteran a hearing before the Board.  In 
addition, the Board remanded this case to the RO for further 
development of the evidentiary record in September 1998.

By letter issued in February 2001, the RO informed the 
veteran of the requirements of the Veterans Claims Assistance 
Act of 2000.  The veteran responded by letter dated in March 
2001 and stated that he had received all medical care at the 
VA and that he had no additional evidence to submit.  
Therefore, the Board concludes that all notification and 
assistance requirements were met by VA, and that the veteran 
will not be prejudiced by the Board taking action on the 
merits of his claim without again remanding the case to the 
RO. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  Disabilities 
from injuries to the muscles, nerves, and joints of an 
extremity may overlap to a great extent, so that special 
rules are included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain that is supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (2000).  The factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45 (2000).  
With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. 
§ 4.59 (2000).

The record shows that the RO initially granted service 
connection for residuals of injury of the right knee in 
February 1978 and assigned a noncompensable evaluation 
effective from June 1977.  The evaluation assigned for this 
disability was increased to 10 percent effective from August 
1978 and to 20 percent effective from September 1993.  In 
addition, the veteran has been awarded periods of temporary 
total evaluations due to surgical treatment.

In relation to the present appeal, the veteran complained of 
right knee pain with walking during a VA hospitalization in 
November 1995.  Physical examination noted tenderness with 
movement and the veteran was prescribed Naprosyn and was 
followed in the pain clinic and in physical therapy.  Also 
that month, the veteran complained of chronic, constant right 
knee pain, and occasional locking, popping, and giving way of 
the knee.  Physical examination found quadriceps atrophy and 
marked patellar crepitus.  There was no effusion.  There was 
a full range of motion, and normal tracking and strength.  
Magnetic resonance imaging (MRI) identified degenerative 
changes within the anterior and posterior horns of the medial 
meniscus, horizontal tears within the anterior and posterior 
horns of the lateral meniscus, and severe patellofemoral 
osteoarthritis.  

In January 1996, the veteran complained of pain, swelling, 
subluxation, and dislocation of the kneecap on a regular 
basis.  The following month, the veteran underwent right 
patellectomy for osteoarthritis of the right patellofemoral 
joint.  During a pre-operative evaluation, the knee exhibited 
crepitus, but good alignment and no effusion.  Lachman's and 
McMurray's tests were negative.  Radiology reports showed 
severe patellofemoral compartmental degenerative changes with 
osteochondral cysts.  The veteran was discharged four days 
after surgery with range of motion from 0 to 140 degrees. 

In March 1996, the veteran received a cane and a hinged knee 
brace.  The veteran complained of pain, popping, and buckling 
of the knee.  Physical examination revealed no effusion, 
flexion to 110 degrees, and stability to varus and valgus 
stress.  The knee showed continued improvement at the next 
visit.  In May 1996, the veteran continued to complain of 
pain, especially with overuse or rainy weather.  Physical 
examination revealed a well-healed scar, extension to 5 
degrees, flexion to 120 degrees, no effusion or instability, 
and 2 inches of right quadriceps atrophy.  It was noted that 
the veteran worked as a machinist and was on his feet all 
day.  He was expected to be released to work the following 
month. 

In statements submitted in May and August 1996, the veteran 
stated that his knee continued to cause him severe pain, with 
popping and instability.  He could not drive or stand for an 
extended period of time, and he could not run or mow his 
lawn.  During a VA examination in June 1997, the veteran 
complained of residual pain after his patellectomy, 
especially with prolonged sitting and standing.  The examiner 
observed a well-healed, nontender surgical scar of the 
anterior knee.  The knee exhibited no swelling, but some 
deformity was present due to the absence of the patella.  
Marked crepitus with popping occurred at 80 degrees.  No 
weakened movement, excess fatigability, or incoordination was 
identified.  The veteran accomplished full extension, and 
flexion was performed to 120 degrees.  The radiology report 
disclosed a patellectomy with residual degenerative change in 
the patellofemoral joint compartment and osseous changes of 
the proximal tibia.  

The veteran appeared at a hearing before the undersigned in 
June 1998.  He testified that he had had no knee treatment 
since the June 1997 VA examination because he could not 
obtain an appointment.  He had pain every day that increased 
as the day progressed.  He used 800 milligrams of Motrin four 
times per day but it was not effective.  His knee locked and 
popped out of joint a few times each month.  He wore a brace 
for stability every day and his knee gave way approximately 5 
times per month.  His knee gave way on stairs and inclines, 
even with the brace.  The veteran could stand 15 minutes 
before he was forced to sit and stretch the knee.  He could 
no longer jog and he could not drive more than 30 minutes.  
He missed an average of 5 to 8 days of work per month due to 
his knee.  He had been provided with a cart to ride at work.  
He believed that his knee instability had worsened since the 
VA examination.

In November 1998, the veteran requested an orthopedic 
consultation for popping, instability, and pain of the right 
knee.  A radiology report found right patellectomy without 
arthritis and evidence of Osgood-Schlatter's.  In March 1999, 
the veteran complained of chronic, diffuse pain, with painful 
swelling over the medial femoral condyle.  Objective findings 
included no antalgia of the gait, a well-healed scar, medial 
femoral condyle with palpable cord, no joint line tenderness, 
no varus or valgus instability, and range of motion from 0 to 
110 degrees, without pain.  The veteran was assessed with 
chronic right knee pain status post patellectomy; symptoms 
likely related to arthrofibrosis with medial femoral condyle 
impingement versus osteoarthritis.  

In April 1999, the veteran complained of knee pain with 
flexion, medial popping with patello-medial pain, and popping 
on descending stairs.  Upon examination, heel and toe gait 
did not cause increased pain, and good muscle mass and 
strength bilaterally were observed.  The veteran was assessed 
with medial retinacular subluxation medially over medial 
femoral condyle, and mechanical knee pain.  A scope procedure 
was recommended to evaluate the source of the popping.

In October 1999, the veteran presented for preoperative care.  
The right knee had full extension and flexion, with no 
effusion or instability.  However, the extensor mechanism was 
out of alignment and popped with flexion, and the medial 
femoral condyle was tender.  Later that month, the veteran 
underwent right knee extensor tendon realignment.  Upon 
admission, pulses were present and equal, the knee was stable 
to valgus and varus stress, and subluxation occurred at 45 
degrees of flexion and reduction at 30 degrees of extension.  
Following surgery, the veteran was given a knee immobilizer 
and a crutch and instructed to remain nonweight bearing.  At 
a follow-up later that month, the wound appeared excellent, 
range of motion was from 0 to 65 degrees, with no popping, 
and the veteran could hold the leg extended.

During a VA examination in February 2000, the examiner 
reported that he had reviewed the veteran's claims file.  The 
veteran complained of daily knee pain and daily modest 
swelling.  The pain was aggravated by weight-bearing, 
bending, pressure on the knee, and bumping the knee.  The 
veteran did not walk enough to notice fatigue or weakening 
because exercise and weight bearing had been limited by the 
use of crutches and the knee brace.

Objectively, the veteran walked with a limp favoring the 
right knee and wore a brace.  A 7-inch healed widened 
anterior scar, the site of several surgeries, was noted.  
There was slightly increased temperature over the former area 
of the patella.  Tenderness on palpation was present 
medially, laterally, superior and down to the beginning of 
the palpable tibia.  During range of motion testing, 
alignment was relatively good and motion was smooth without 
grinding or popping, and with no increased pain.  Range of 
motion was from 5 degrees to 90 degrees.  The knee was stable 
posteriorly and laterally, with only a suggestion of 
instability medially and laterally.  No definite instability 
was identified.  There was one inch of atrophy of the right 
quadriceps, although the veteran maintained good strength 
against resistance.  Coordination was good within the limits 
of strength and pain.

The examiner stated that the pain and slight weakness, and 
very slight instability that was not palpable on examination, 
were explained by the recent surgery.  The x-ray showed 
degenerative changes in the area of the patellectomy, 
involving the patellofemoral joint.  There was no progression 
of degenerative changes since the earlier study.  There was 
also a spur of the tibial tuberosity, and lucency of the 
proximal portion of the tibia that could represent a bone 
cyst.  The veteran was diagnosed with chondromalacia, post-
multiple arthrotomies, symptomatic, painful, limited motion, 
with use of a brace for ambulation.

A VA outpatient entry from January 2000 shows that the 
veteran was doing well, with range of motion from 5 to 125 
degrees, and moderate quadriceps atrophy.  He was to return 
to light duty work.  In December 2000, the veteran complained 
of continued severe anterior knee pain.  On examination, the 
veteran had a prominent tibial tubercle, range of motion from 
1 to 135 degrees, tight hamstrings, and hyperesthesia 
proximal to tibial tubercle.  The veteran was assessed with 
patellar tendonitis/incisional neuroma, status post 
patellectomy and realignment.

The veteran's right knee disability has been assigned a 20 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Diagnostic Code 5010 for 
traumatic arthritis provides that such a disability will be 
evaluated under Diagnostic Code 5003 for degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Code for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

When the limitation of motion for the knee is noncompensable, 
a rating of 10 percent is for application if there is x-ray 
evidence of arthritis of the right knee with painful motion.  
See VAOPGCPREC 23-97 and 9-98.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Limitation of motion of the knee is further evaluated under 
Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation when flexion is limited to 15 
degrees.  Under Diagnostic Code 5261 a noncompensable 
evaluation is assigned when extension is limited to 5 
degrees, a 10 percent evaluation when extension is limited to 
10 degrees, a 20 percent evaluation when extension is limited 
to 15 degrees, and a 30 percent evaluation when extension is 
limited to 20 degrees.

In addition to the criteria noted above, under 38 C.F.R. 
§§ 4.40, 4.45, VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

With respect to the range of motion of the veteran's right 
knee, the medical evidence shows that the veteran's 
limitation of motion, other than for periods of convalescence 
following surgery, is generally no more than slight.  
Pursuant to the rating schedule, normal flexion of the knee 
is 140 degrees and normal extension is 0 degrees.  38 C.F.R. 
§ 4.71, Plate II (2000).  Accordingly, the veteran's 
limitation of motion as clinically noted on examination 
without consideration of functional losses caused by pain, 
etc., is noncompensably disabling under Diagnostic Code 5260 
or 5261 and, therefore, no more than a 10 percent evaluation 
would normally be assignable under Diagnostic Code 5010.  See 
Diagnostic Codes 5003, 5010.  

However, the RO has assigned a 20 percent disability 
evaluation, presumably because of pain and functional 
impairment caused by the right knee.  This functional 
impairment has been supported by objective findings of 
crepitus, popping, and quadriceps atrophy, as well as by the 
veteran's own testimony.  In order for the veteran to receive 
an evaluation in excess of 20 percent, the functional 
debility caused by problems such as pain must equate to 
flexion limited to 15 degrees or extension limited to 20 
degrees or more.  In the veteran's case, there is no 
suggestion that his impairment is tantamount to disability 
such as that which occurs with such limitations in flexion or 
extension.  Generally, the veteran has had motion through a 
nearly normal arc, except as noted above when his is 
convalescing from surgery.  His motion is performed without 
pain, and while he experiences pain and difficulties that 
have resulted in some quadriceps atrophy, no examiner has 
suggested that his functional losses due to such difficulties 
have caused impairment such that a higher rating is 
warranted.  Indeed, the RO has already awarded a 20 percent 
rating on account of such functional losses.  Consequently, 
the Board finds that the evidence does not support a higher 
rating under Diagnostic Code 5260 or 5261.

The Board observes that the veteran was previously evaluated 
by the RO under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability.  Severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent rating, and slight 
recurrent subluxation or lateral instability warrants a 10 
percent rating.  In addition, when a veteran is evaluated 
under Diagnostic Code 5257 and has x-ray evidence of 
arthritis, separate ratings may be assigned for the arthritis 
and the instability.  See VAOPGCPREC 23-97 and 9-98.  
However, VA clinical records and the VA examinations of 
record document that the veteran does not suffer from lateral 
instability or recurrent subluxation, even though he has 
regularly reported such problems and a one-time problem with 
subluxation was noted in October 1999.  The most recent VA 
examiner could not clearly identify any lateral instability 
and the record contains no evidence of instability since the 
date of the veteran's claim.

The Board has also considered the potential application of 
other Diagnostic Codes, but finds that none would afford the 
veteran a higher evaluation as his right knee disability is 
not manifested by ankylosis or malunion of the tibia and 
fibula.  See Diagnostic Codes 5256 and 5262.  Additionally, 
postoperative scarring has not been shown to be symptomatic.  
See 38 C.F.R. § 4.118 (2000).  

Although the veteran has suggested that his knee is so 
disabling that an extraschedular rating is warranted, 
especially because of the effect on his ability to work, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2000).  The current evidence does not show that his knee 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the knee has an adverse 
effect on employment and employment opportunities, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2000).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

An evaluation in excess of 20 percent for postoperative 
residuals of a right knee disability, including 
chondromalacia, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

